Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 06/27/2022. 

Allowance

Claims 1-5, 7-10, 12-22 are allowable.
Claims 6 and 11 are cancelled.

Reason for Allowance

The cited arts of record, by over Christensen et al. US Patent Application Publication US 20050187781 Al in view of Romriel et al. US Patent Application Publication US 20110123003 Al (hereinafter Romriel) and further in view of Sharifi et al. US Patent and further in view Sharifi et al. US Patent Application Publication US 20180039608 Al (hereinafter Sharifi) and further in view of Chiang. US Patent Application Publication US 20190095422 Al (hereinafter Chiang) and further in view of Santhanam et al. US Patent Application Publication US 20190205463 Al (hereinafter Santhanam) and further in view of Thomson et al. US Patent Application Publication US 20200175987 Al (hereinafter San Thomson) and further in view of Coletrance et al. US Patent Application Publication US 20090132668 Al (hereinafter Coletrance) teaches processing and displaying messages in digital communications.
Claims 1-5, 7-10, 12-22 are allowable. Independent claims 1, 17 and 20 are allowable because the cited arts of record, over Christensen et al. US Patent Application Publication US 20050187781 Al in view of Romriel et al. US Patent Application Publication US 20110123003 Al (hereinafter Romriel) and further in view of Sharifi et al. US Patent and further in view Sharifi et al. US Patent Application Publication US 20180039608 Al (hereinafter Sharifi) and further in view of Chiang. US Patent Application Publication US 20190095422 Al (hereinafter Chiang) and further in view of Santhanam et al. US Patent Application Publication US 20190205463 Al (hereinafter Santhanam) and further in view of Thomson et al. US Patent Application Publication US 20200175987 Al (hereinafter San Thomson) and further in view of Coletrance et al. US Patent Application Publication US 20090132668 Al (hereinafter Coletrance) do not explicitly disclose, teach, or suggest the claimed limitations of:

determining an amount of information comprised by the two or more messages is below a threshold;
in response to determining the amount of information received is below the threshold, sending a second request for additional information to the first user device;
receiving a new message from the first user device;
concatenating, with the processor, the two or more messages and the new message using one or more delimiters to form a processed message; and 
causing, with the processor, the processed message comprising the two or more messages and the new message to be displayed on a second user device associated with the communication session
(In combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144